Name: Commission Regulation (EEC) No 2714/88 of 31 August 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 88 Official Journal of the European Communities No L 241 /63 COMMISSION REGULATION (EEC) No 2714/88 of 31 August 1988 fixing the amount of the subsidy on oil seeds date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calcu ­ lated on the basis of an abatement of 4,502 ECU per 100 kilograms for colza and rape seed and on the basis of an abatement of 5,835 ECU per 100 kilograms for sunflower seed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2185/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2335/88 Q, as last amended by Regulation (EEC) No 2624/88 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2335/88 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not, to Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( l0) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4 . However, the amount of aid for colza, rape and sunflower seed shall be confirmed or replaced with effect from 1 September 1988 to take account, where applicable, of the consequences of the application of the maximum guaranteed quantities system. Article 2 This Regulation shall enter into force on 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 0 OJ No L 197, 26 . 7. 1988 , p . 1 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 195, 23 . 7 . 1988 , p . 1 . 0 OJ No L 167, 25 . 7. 1972, p . 9 . (6) OJ No L 197, 26. 7 . 1988 , p . 10 . 0 OJ No L 203, 28 . 7 . 1988 , p . 15 . (8) OJ No L 235, 25 . 8 . 1988 , p . 14 . 0 OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1*86, p . 47 . (") OJ No L 183, 3 . 7 . 1987, p . 18 . No L 241 /64 Official Journal of the European Communities 1 . 9 . 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 9 (') 1st period 10 (') 2nd period 11 (') 3rd period 12 0 4th period l (') 5th period 2 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,580 0,000 14,932 0,580 0,000 14,454 0,580 0,000 13,977 0,580 0,000 14,295 0,580 0,000 14,194 0,580 0,000 13,920 2. Final aids : (a) Seed harvested and processed in : \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs) ,  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 35.73 39.74 712,52 102,78 126,61 11,413 7,910 20 832 1 331,25 34,61 38,48 689,44 99,03 122,34 10,996 7,558 20 008 1 230,01 33,50 37,23 666,33 95,17 118,03 10,565 7,181 19081 1 099,16 34,26 38,07 681,62 97,54 120,81 10,830 7,367 19 461 1 115,94 34,03 37,80 685,38 100,90 123,27 11,218 8,012 20 736 1 083,83 33,72 37,36 672,15 98,66 120,79 10,969 7,678 19 814 934,14 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 2 203,80 89,44 2 130,33 89,44 2 055,27 89,44 2 094,05 89,44 2 078,49 89,44 2 008,57 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 2 714,15 0,00 2 622,27 0,00 2 508,15 0,00 2 542,43 0,00 2 516,50 0,00 2 391,21 (') Subject to the reduction resulting from the maximum guaranteed quantities system . 1 . 9 . 88 Official Journal of the European Communities No L 241 /65 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period 9 (') 10 (') ll (') 12 (') l (') 2 (') 1 . Gross aids (ECU) : II  Spain  Portugal  Other Member States 3,080 2,500 17,432 3,080 ( 2,500 16,954 3,080 2,500 16,477 3,080 2,500 16,795 3,080 2,500 16,694 3,080 2,500 16,420 2. Final aids : Illi (a) Seed harvested and processed in : II li||I  Federal Republic of Germany (DM)  Netherlands (Fl) 41,63 46,36 40,51 45,10 39,40 43,84 40,16 44,68 39,93 44,42 39,62 43,98  BLEU (Bfrs/Lfrs) 832,68 809,60 786,50 801,78 806,10 792,87  France (FF) 121,47 117,72 113,86 116,23 119,86 117,62   Denmark (Dkr) 148,50 144,23 139,91 142,70 145,37 142,90  Ireland ( £ Irl) 13,492 13,074 12,644 12,908 13,328 13,079  United Kingdom ( £) 9,550 9,198 8,821 9,007 9,699 9,365  Italy (Lit) 24 825 24 000 23 073 23 453 24 823 23 902  Greece (Dr) 1 703,25 1 602,00 1 471,16 1 487,93 1 455,82 1 306,13 (b) Seed harvested in Spain and f l l processed : l  in Spain (Pta) 474,98 474,98 474,98 474,98 474,98 474,98  in another Member State (Pta) 2 589,33 2 515,86 2 440,80 2 479,58 2 464,02 2 394,10 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 3 143,46 3 051,58 2 937,46 2 971,74 2 945,81 2 820,52 ( ) Subject to the reduction resulting from the maximum guaranteed quantities system . No L 241 /66 Official Journal of the European Communities 1 . 9 . 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 9 (') 1st period 10 (') 2nd period ll (') 3rd period 12 (') 4th period »(') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 17,846 5,170 0,000 17,438 5,170 0,000 17,152 5,170 0,000 17,449 5,170 0,000 17,500 2. Final aids : (a) Seed harvested and processed in (2) : I  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 42,75 47,52 850,99 121,86 150,86 13,530 9,244 24 564 1 492,29 41,79 46,45 831,29 118,66 147,22 13,173 8,944 23 860 1 400,54 41,13 45,69 817,39 116,27 144,60 12,907 8,703 23 237 1 294,85 41,85 46,48 831,65 118,46 147,18 13,151 8,862 * 23 536 1 296,58 41,98 46,62 845,02 124,10 151,88 13,798 9,808 25 456 1 290,83 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 1 806,60 797,28 1 743,89 797,28 1 697,65 797,28 1 730,14 797,28 1 738,01 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 3 596,96 3 492,84 0,00 3 515,86 3 414,09 0,00 3 429,78 3 330,50 0,00 3 453,84 3 353,87 0,00 3 455,96 3 355,93 3 . Compensatory aids :  in Spain (Pta) 1 747,65 1 685,49 1 639,25 1 671,74 1 679,61 4. Special aid :  in Portugal (Esc) 3 492,84 3 414,09 3 330,50 3 353,87 3 355,93 (') Subject to the reduction resulting from the maximum guaranteed quantities system . (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,074200 2,343030 43,490000 7,046690 7,971810 0,775668 0,658104 1 543,91 167,21500 169,62200 136,77500 2,070530 2,339790 43,487600 7,050500 7,977780 0,775510 0,659638 1 548,78 168,61400 170,50100 137,17600 2,067000 2,336210 43,487500 7,054490 7,983130 0,775367 0,661009 1 554,09 169,94500 171,19000 137,52700 2,063370 2,332800 43,490500 7,059840 7,988490 0,775432 0,662320 1 559,08  171,32900 172,00800 137,89300 2,063370 2,332800 43,490500 7,059840 7,988490 0,775432 0,662320 1 559,08 171,32900 172,00800 137,89300 2,052330 2,321710 43,502900 7,076770 8,009330 0,775973 0,666556 1 574,28 175,02000 174,56300 138,84200